Name: Decision of the EEA Joint Committee No 18/98 of 6 March 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  deterioration of the environment;  cooperation policy
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/31 DECISION OF THE EEA JOINT COMMITTEE No 18/98 of 6 March 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was last amended by Decision of the EEA Joint Committee No 98/97 (1); Whereas Protocol 31 to the Agreement should be amended in order to improve mutual aid within the European Economic Area in the event of natural or technological disaster and strengthen cooperation in the field of civil protection, HAS DECIDED AS FOLLOWS: Article 1 The following two paragraphs shall be added in Article 10 (Civil protection) of Protocol 31 to the Agreement: 3. The Contracting Parties shall seek to strengthen cooperation with a view to improving mutual aid within the European Economic Area in the event of natural or technological disaster in the framework of Community activities which may result from the following Community act:  491 Y 0727(01): Resolution 91/C 198/01 of the Council and the representatives of the Governments of the Member States, meeting with the Council of 8 July 1991, on improving mutual aid between Member States in the event of natural or technological disaster (OJ C 198, 27.7.1991, p. 1). 4. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community act:  494 Y 1110(01): Resolution 94/C 313/01 of the Council and the representatives of the Governments of the Member States, meeting with the Council of 31 October 1994, on strengthening Community cooperation on civil protection (OJ C 313, 10.11.1994, p. 1). Article 2 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9.7.1998, p. 55.